Opinion to issue May 12, 2006












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00592-CR
____________

JOHN DOCHERTY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 11 
Harris County, Texas
Trial Court Cause No. 126193



 
MEMORANDUM  OPINION
          Appellant, John Docherty, was convicted by a jury of the misdemeanor offense
of driving while intoxicated, and the trial court assessed punishment at confinement
for 30 days.  On June 1, 2005, John Docherty gave timely pro se notice of appeal. 
          The trial court conducted a hearing on June 6, 2006.  The trial court clerk’s
record contains the docket sheet for the date of June 6, 2006 with an entry that states:
“Hearing held, notice of appeal withdrawn, notify court of appeal.”   The clerk’s
record also contains a motion styled pro se motion to dismiss appeal that states:
To the Honorable Judges of said Court: Comes now John
Docherty, Defendant... and files this notice to dismiss
appeal, appealing the conviction by a jury for the offense
of driving while intoxicated on May 31, 2005 in County
Criminal Court at Law No. 11.  Defendant does not desire
to pursue the appeal.  John Docherty, pro se
          Finally, the clerk’s record contains an order dated June 6, 2006, signed by
Judge Diane Bull that provides:
On this the 6th day of June 2005, a hearing was held and
defendant, who appeared pro se stated that he wishes to
withdraw this notice of appeal and said request is not due
to indigence for the purpose of employing counsel or
obtaining records.  Request is hereby granted.  Judge Diane
Bull.

          Appellant has not filed a written motion to withdraw the appeal with the Clerk
of this Court.  See Tex. R. App. P. 42.2(a).  However, given appellant’s expressed
desire to forego pursuit of his appeal, we conclude that good cause exists to suspend
the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See Tex. R. App.
P. 2.  We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
          The clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).